United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Coventry, RI, Employer
)
___________________________________________ )
S.M., Appellant

Appearance
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1300
Issued: October 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 16, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated February 7, 2007, which denied appellant’s claim
for an occupational disease. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
developed a bilateral hand condition while in the performance of duty.
FACTUAL HISTORY
On October 27, 2006 appellant, then a 57-year-old rural route carrier, filed an
occupational disease claim alleging that she developed a bilateral hand condition while in the
performance of duty. She became aware of her condition on September 18, 2006. Appellant did
not stop work.

In a September 18, 2006 report, Dr. Julia A. Katarincic, a Board-certified orthopedic
surgeon, treated appellant for bilateral hand pain and numbness which she experienced
intermittently for many years. She indicated that appellant drove a mail truck and experienced
discomfort when lifting heavy mail with the left hand. Dr. Katarincic noted findings upon
physical examination of a positive Tinel’s sign bilaterally, severe bilateral pain at the joints, full
range of motion of the shoulder and elbow bilaterally and full range of motion of the fingers.
She diagnosed bilateral thumb pain and history of joint pain. A nerve conduction study and
electromyogram (EMG) dated September 22, 2006, revealed bilateral distal median neuropathies
consistent with bilateral carpal tunnel syndrome. Appellant submitted an undated statement and
noted that she experienced bilateral hand pain for a few years which recently became worse. She
indicated that her job required her to pitch mail which caused severe numbness to both hands and
thumbs.
The employing establishment submitted a statement from Richard E. Carlson, appellant’s
supervisor, dated November 15, 2006. He described appellant’s work duties which included
casing mail, grasping approximately 472 pieces of mail a day, pushing a mail hamper and
delivering mail. He advised that appellant did not engage in unsafe practices at work and he did
not doubt her claim of bilateral hand discomfort.
By letter dated December 13, 2006, the Office advised appellant of the factual and
medical evidence needed to establish her claim. It requested that she submit a physician’s
reasoned opinion addressing the relationship of her claimed condition and specific employment
factors.
Appellant submitted a report from Dr. Robert C. Marchand, Board-certified in physical
medicine and rehabilitation, dated October 26, 2006. Dr. Marchand noted that appellant
presented with bilateral thumb, wrist and finger pain. He advised that appellant was treated
conservatively with splints and nonsteroids without success. Dr. Marchand noted findings upon
physical examination of limited range of motion for dorsiflexion and palmar flexion, full
supination and pronation and positive Phalen’s sign. He advised that x-rays of the bilateral
thumbs revealed basilar joint arthritis with subluxation. Dr. Marchand diagnosed right carpal
tunnel syndrome which was symptomatic and left thumb basilar joint arthritis.
In a decision dated February 7, 2007, the Office denied appellant’s claim on the grounds
that the medical evidence was not sufficient to establish that her condition was caused or
contributed to by her employment duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability or specific condition for
which compensation is claimed are causally related to the employment injury. These are the

2

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.1
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.2
ANALYSIS
It is not disputed that appellant’s duties as a rural carrier included performing repetitive
lifting, grasping and pushing activities using both hands and fingers. However, she has not
submitted sufficient medical evidence to support that her bilateral upper extremity conditions,
diagnosed as right carpal tunnel syndrome and left thumb basilar joint arthritis, were causally
related or aggravated by her employment duties. On December 13, 2006 the Office advised
appellant of the medical evidence needed to establish her claim.
Dr. Katarincic treated her for bilateral hand pain and numbness. She noted that appellant
drove a mail truck and experienced discomfort when lifting heavy mail with the left hand.
Dr. Katarincic diagnosed bilateral thumb pain and history of pain. However, she did not provide
a medical opinion explaining the causal relationship between specific employment duties
appellant performed to the development of the diagnosed condition.3 Therefore, this report is
insufficient to meet appellant’s burden of proof.
Dr. Marchand noted that she presented with bilateral thumb, wrist and finger pain. He
indicated that appellant was treated conservatively with splints and nonsteroids without success.
Dr. Marchand advised that x-rays of the bilateral thumbs revealed basilar joint arthritis with
subluxation and diagnosed right carpal tunnel syndrome which was symptomatic and left thumb
1

Gary J. Watling, 52 ECAB 357 (2001).

2

Solomon Polen, 51 ECAB 341 (2000).

3

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

3

basilar joint arthritis. However, he failed to provide any history of appellant’s work activities
and did not provide a specific opinion addressing the causal relationship between appellant’s
diagnosed right carpal tunnel syndrome or left thumb basilar joint arthritis to the factors of
employment believed to have caused or contributed to such condition.4 Therefore, this report is
insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence submitted by appellant, including an EMG report,
is insufficient to establish her claim because it does not provide any opinion on the causal
relationship between her job duties and her diagnosed conditions. For this reason, this evidence
is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship. Causal relationship must be established by
rationalized medical opinion evidence.5 Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed carpal tunnel syndrome and left thumb basilar joint arthritis in the performance of
duty.6

4

Id.

5

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

With her request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the February 7, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

